Mitchell, J.
We think that the fair construction to be given to the imperfect and crude return of the justice in this case is that plaintiff’s motion was not an objection to defendant’s answer merely as not being “sufficiently explicit to enable him to understand it,” but amotion to strike it out as not containing any3 defence. If the return was so inaccurate as not to show the actual iacts, plaintiff should have moved for an amended one. While the answer is informal, as is usual with pleadings in justice’s court, yet we think it put in issue material allegations of the complaint, and contained a defence, and hence was improperly stricken out by the justice. The district court was therefore right in reversing the judgment in favor of the plaintiff. The appeal being on questions of law alone, and there being no provision of statute for remanding the cause to the justice for retrial, and the case not being before the district court in proper form to determine the merits, a reversal of the judgment of the justice operated as a dismissal of the action, and left the parties in statu quo as if no action had ever been commenced. Upon such reversal in an action of replevin, the plaintiff having obtained possession of the property under the writ, the right of the defendant to a return of the property, or its value, follows of course, and the district judge was right in so ordering. This, however, is not a judgment on the merits, so as to bar another action. Terryll v. Bailey, 27 Minn. 304, (7 N. W. Rep. 261.)
Judgment affirmed.